DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant remarks on pages 8-10 of applicant’s responses filed 11/05/2020 that Brock (US 20020120188) does not teach the following: a tracking device that is configured to generate a tracking signal and a tracking sensor associated with a medical device that is configured to receive the tracking signal;  a workstation that is configured to provide information to a display including separate image data of the patient along an x-axis, a y-axis plane, and a z-axis plane and color coded zones relative to each of these noted planes or indicia of a position of a medical device relative to these planes based on the tracking sensor receiving the tracking signal from the tracking device; and a display separate safe zones associated with medical image data on an x-axis plane, a y-axis plane, and a z-axis plane. 
Applicant concludes on page 11 that Melkent (US 20020151894) does not cure these deficiencies of Brock.
Applicant’s arguments have been fully considered and found partially persuasive.
Examiner respectfully disagrees with Applicant’s assertion that Brock does not teach a tracking device that is configured to generate a tracking signal and a tracking sensor associated with a medical device that is configured to receive the tracking signal; In Paragraph 92, Brock provides a signal line 36 between the sensor 5 and the sensing system 8 for communicating feedback signals (paragraph 89) and control signals (paragraph 84). 
Examiner, however agrees with Applicant’s assertion that Brock and Melkent do not display surgical scene, that is the image data of the patient, the color coded zones and the indicia in an x-axis, y-axis and z-axis perspective views. Therefore, the rejection 35 U.S.C. 102(b) rejection has been 
Relevance of Brock: The newly issued rejections continue to rely on Brock because the teachings of Brock (see paragraphs 15 and 26) direct to avoiding anatomical regions that are in close proximity to a target area, a feature indicated in the instant application. 
Therefore, the claims stand rejected in view of Brock and Kienzle. 
Upon further review, the double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…to display…separate image data of the patient along an x-axis plane, a y-axis plane, and a z-axis plane; color coded zones relative to each of the x-axis plane, the y-axis plane, and the z-axis plane; and indicia of a position of the medical device relative to the x-axis plane, the y-axis plane, and z-axis plane and the color coded zones based upon the tracking sensor receiving the tracking signal from the tracking device”. It is unclear what meaning is conveyed by the recitation of “separate image 
Claim 13 recites “separate safe zones associated with the medical image data on an x-axis plane, a y-axis plane, and a z-axis plane”. Corollary, it is unclear how the separate safe zones are associated with the medical image data on the recited planes. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-15, 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock, et al., US 20020120188, hereafter referred to as “Brock” in view of Kienzle, T.C., US 20020077541, hereafter referred to as “Kienzle”.

Regarding claim 1, Brock teaches a navigation system (see system in figure 1) for use in guiding a medical device (instrument 30 of fig. 3) in a patient during a medical procedure, comprising:
a tracking sensor (sensor 5 of fig. 1) associated with the medical device (3) (paragraph 80) and configured to receive a tracking signal to be used to track the medical device (see the tracking of the instrument in paragraph 89 over the signal line 36 between the sensor and the sensing system in paragraph 92, for communicating feedback signals (paragraph 89) and control signals (paragraph 84) within the map (paragraph 84)); 
a tracking device (sensing system 8 of fig. 1) configured to generate the tracking signal to track the medical device with the tracking sensor to update a position of the medical device as the medical 
a work station (display system of fig. 1) having a display (display 13), 
the work station (display system of fig. 1) configured to 
provide information data to display on the display (see fig. 2 and paragraph 76) including, 
While Brock teaches separate image data of the patient along perspective views of the instrument and patient data (see paragraph 83); color coded zones relative to the view of the surgical scene (see paragraph 87); and indicia (highlighting) of a position of the medical device relative to the color coded zones based upon the tracking sensor receiving the tracking signal from the tracking device (see paragraphs 118-119), Brock does not teach that these perspective views correspond to an x-axis plane, a y-axis plane, and a z-axis plane.
However, Kienzle teaches a computer assisted surgery system (see abstract), where an x-axis, a y-axis and a z-axis of a surgical scene are represented on a display (see paragraphs 18-20) and fig. 3 for the navigation of a rod. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Brock to include perspective views of the tracked instrument in its x-axis, y-axis and z-axis as taught by Kienzle for improved accuracy of surgery navigation. See paragraph 18. 

Regarding claim 2, Brock in view of Kienzle teaches all the limitations of claim 1.
Brock further teaches wherein the medical device is a surgical instrument (paragraph 43).

Regarding claim 3, Brock in view of Kienzle teaches all the limitations of claim 2.


Regarding claim 4, Brock in view of Kienzle teaches all the limitations of claim 1.
Brock further teaches wherein the tracking sensor (5) is attached to the medical device (3 of figs. 1 and 3).

Regarding claim 5, Brock in view of Kienzle teaches all the limitations of claim 1.
Brock further teaches wherein said tracking sensor is an electromagnetic sensor (see paragraphs 79-80 and fig. 1). 

Regarding claim 6, Brock in view of Kienzle teaches all the limitations of claim 1.
Brock further teaches wherein said tracking device is selected from a group comprising an electromagnetic tracking device (see paragraphs 79-80 and fig. 1). 

Regarding claim 7, Brock in view of Kienzle teaches all the limitations of claim 1.
Brock further teaches an imaging device (endoscope 14 of fig. 1) configured to generate the image data of a region of the patient (see paragraph 78).

Regarding claim 8, Brock in view of Kienzle teaches all the limitations of claim 1.
Brock further teaches wherein indicia (highlighting of the surgical instrument in paragraphs 118-119) of the position of the medical device is displayed relative to the color coded zones on the display by the work station (see fig. 2 where the instrument is displayed next to the polygons 21).


Brock further teaches wherein a target (nerve in paragraph 86) on the patient is displayed relative to multiple planes and the color coded zones (In fig. 2, the nerve, 2, is displayed relative to the polygons 21 paragraph 87, on the screen). 

Regarding claim 10, Brock in view of Kienzle teaches all the limitations of claim 1.
Brock further teaches wherein the color coded zones are safe zones for navigating the medical device (paragraph 91) and are determined based on the patient (see paragraph 87 where the color highlighting is based on the patient information).

Regarding claim 11, Brock in view of Kienzle teaches all the limitations of claim 9.
Brock teaches wherein the target is a desired trajectory of the medical device (see paragraph 72).

Regarding claim 12, Brock in view of Kienzle teaches all the limitations of claim 1.
Brock further teaches wherein the color coded zones are represented by horizontal bars or vertical bars on the display (see polygons 21 in fig. 2 corresponding to the color highlighted boundaries on the display 13. Also see paragraph 87. 
Brock fails to teach that the horizontal bars or vertical bars are for each x-axis plane, y-axis plane, and z-axis plane. 
However, Kienzle teaches a computer assisted surgery system (see abstract), where an x-axis, a y-axis and a z-axis of a surgical scene are represented on a display (see paragraphs 18-19) and fig. 3 for the navigation of a rod. 


Regarding claim 13, Brock teaches a method for navigating and displaying a medical device relative to patient image data during a medical procedure (see abstract), comprising:
displaying the patient image data on a display (see fig. 2 and paragraph 76); 
tracking the medical device  (instrument 30 of fig. 3) with a navigation system (sensing system 8 of fig. 1) to determine a position of the medical device relative to the patient image data (paragraph 89); and 
displaying indicia (image of the instrument) of the medical device relative to the patient image data and 
While Brock teaches displaying separate safe zones (polygons 21) associated with the medical image data (see paragraph 47), Brock does not teach that these perspective views correspond to an x-axis plane, a y-axis plane, and a z-axis plane.
However, Kienzle teaches a computer assisted surgery system (see abstract), where an x-axis, a y-axis and a z-axis of a surgical scene are represented on a display (see paragraphs 18-19) and fig. 3 for the navigation of a rod. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Brock to indicate the polygons in their x-axis, y-axis and z-axis as taught by Kienzle for improved accuracy of surgery navigation. See paragraph 18. 

Regarding claim 14, Brock in view of Kienzle teaches all the limitations of claim 13.


Regarding claim 15, Brock in view of Kienzle teaches all the limitations of claim 14.
Brock further teaches wherein tracking (paragraph 47) the surgical instrument (see paragraph 43 for the surgical instrument) includes tracking a burring handpiece having a burr (see fig. 3).

Regarding claim 18, Brock in view of Kienzle teaches all the limitations of claim 13.
Brock further teaches color coding the safe zones associated with the medical image data (see paragraph 87).

Regarding claim 21, Brock in view of Kienzle teaches all the limitations of claim 13.
Brock further teaches wherein the safe zones are selected based on the patient (see paragraph 87 where the color highlighting is based on the patient information).

Claims 16-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock in view of Kienzle, as applied to claim 13 above, and further in view of Melkent, et al., US 20020151894, hereafter referred to as “Melkent”.

Regarding claim 16, Brock in view of Kienzle teaches all the limitations of claim 13 above.
Brock in view of Kienlze fails to teach wherein the patient image data includes at least a first vertebra and a second vertebra and the medical device includes a burring handpiece having a burr.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Brock’s method as modified by Kienzle to be used in a vertebrae imaging and treatment the way Melkent teaches for improved outcomes. See paragraph 10 of Melkent. 

Regarding claim 17, Brock in view of Kienzle and Melkent teaches all the limitations of claim 16.
Brock further teaches burring within the safe zones (see paragraph 83). 

Regarding claim 19, Brock in view of Kienzle and Melkent teaches all the limitations of claim 16 above. 
Melkent further teaches tracking a position of the first and second vertebrae (see paragraph 40 for the description of the tracking of spinal elements, vertebrae).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Brock’s method as modified by Kienzle to be used in a vertebrae imaging and treatment the way Melkent teaches for improved outcomes. See paragraph 10 of Melkent. 

Regarding claim 20, Brock in view of Kienzle and Melkent teaches all the limitations of claim 16 above. 
Melkent further teaches displaying a sagittal plane of the first and second vertebrae and indicia of the burr relative to the sagittal plane (see paragraph 61). 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FAROUK A BRUCE/               Examiner, Art Unit 3793                                  

/LUTHER BEHRINGER/               Primary Examiner, Art Unit 3793